United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 13-5252                                                September Term, 2014
                                                                      1:13-cv-00635-RLW
                                                     Filed On: November 18, 2014
National Association of Manufacturers, et al.,

              Appellants

       v.

Securities and Exchange Commission, et al.,

              Appellees

       BEFORE:       Srinivasan, Circuit Judge; Sentelle and Randolph, Senior Circuit
                     Judges

                                        ORDER

        Upon consideration of the petitions of the SEC and Amnesty International for
panel rehearing filed on May 29, 2014, and the motion of Amnesty International for
leave to file a supplemental brief in support of petition for panel rehearing, and the
lodged supplemental brief, it is

       ORDERED that the motion for leave to file a supplemental brief be granted. The
Clerk is directed to file the lodged supplemental brief. It is

       FURTHER ORDERED that the petitions for panel rehearing be granted. It is

      FURTHER ORDERED that the parties file supplemental briefs, not to exceed 20
pages, addressing the following questions:

      (1) What effect, if any, does this court’s ruling in American Meat Institute v. U.S.
Department of Agriculture, 760 F.3d 18 (D.C. Cir. 2014) (en banc), have on the First
Amendment issue in this case regarding the conflict mineral disclosure requirement?

       (2) What is the meaning of “purely factual and uncontroversial information” as
used in Zauderer v. Office of Disciplinary Counsel, 471 U.S. 626 (1985), and American
Meat Institute v. U.S. Department of Agriculture, 760 F.3d 18 (D.C. Cir. 2014) (en
banc)?

       (3) Is determination of what is “uncontroversial information” a question of fact?
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________

No. 13-5252                                                September Term, 2014

       In addition to electronic filing, 8 paper copies of the briefs for appellees and
intervenor-appellees are due within 20 days of the date of this order and the brief for
appellants is due 20 days thereafter.

       To enhance the clarity of their briefs, the parties are urged to limit the use of
abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not
widely known. See D.C. Circuit Handbook of Practice and Procedures 41 (2013);
Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).


                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Jennifer M. Clark
                                                         Deputy Clerk




                                          Page 2